DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ek et al (US Patent Pub. 20130165982A1).
Ek discloses a method of fusing a bone joint (system and method for bone fixation).  Specifically in regards to claim 21, Ek discloses inserting a first end (tapered end of 412) of a first component (412,416) into a first bone (52) with a second end (end of 416) of the first component (412,416) projecting from the first bone (52) (The method shown in Fig. 3-6 can be performed utilizing the fixation elements shown in Fig. 12.) (Fig. 12a-12d and 3-6; and Para. [0037]-[0039] and Para. [0024]-[0026]).  Ek also discloses inserting a first end (tapered end of 414) of a second component (414) into a second bone (56) adjacent the first bone (52), the second component (414) having a second end including a socket (socket shown in Fig. 12a and 12c), the socket having a smooth inner wall free of discrete axially spaced features (Fig. 12a-12d and 6-8; and Para. [0037]-[0039] and Para. [0027]-[0030]).  Ek also discloses inserting the second end (end of 416) of the first component (412,416) into the socket in a continuously adjustable axial sliding relationship; and adjusting the axial position of the first and second components (414,412,416) by axially sliding the second end of the first component (412,416) along the smooth inner wall of the socket to a desired axial position (Fig. 12a-12d and 6-8; and Para. [0037]-[0039] and Para. [0027]-[0030]).  
In regards to claim 22, Ek discloses separating the first and second components (412,416,414) by axially sliding the first and second components apart (Para. [0030]-[0031]).

Claim(s) 21, 26-27, 29-35, 37, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weiner et al (US Patent Pub. 20130274814A1).
Weiner discloses a method of fusing a bone joint (bone joining apparatus and method).  Specifically in regards to claim 21, Weiner discloses inserting a first end (31) of a first component (30) into a first bone (50) with a second end (42) of the first component (30) projecting from the first bone (50) (The method shown in Fig. 6a-7e can be used for the other embodiments of the components.) (Fig. 1e, 3c, and 6a-7e; and Para. [0102]-[0103], [0107]).  Weiner also discloses inserting a first end (21) of a second component (20) into a second bone (50) adjacent the first bone (50), the second component (20) having a second end including a socket (29), the socket having a smooth inner wall (23, Fig. 2f) free of discrete axially spaced features  (Fig. 2f, 3c, 4a-5e; and Para. [0102]-[0103], [0106]).  Weiner also discloses inserting the second end (42) of the first component (30) into the socket (29) in a continuously adjustable axial sliding relationship; and adjusting the axial position of the first and second components (30,20) by axially sliding the second end of the first component (30) along the smooth inner wall of the socket (29) to a desired axial position (Fig. 4a-8).  
In regards to claim 26, Weiner discloses a method. Weiner discloses driving a first end portion (31) of a first component (30) into a first bone (50) such that a second end portion (40) of the first component (30) projects from the first bone (50), wherein the second end portion (40)  comprises a plurality of axially-spaced ridges (44) (The method shown in Fig. 6a-7e can be used for the other embodiments of the components.) (Fig. 1e, 3c, and 6a-7e; and Para. [0102]-[0103], [0107]).  Driving a second component (20) into a second bone (50) such that a socket (29) of the second component (20) faces the second end portion (40) of the first component (30), wherein the socket (29) comprises a smooth inner wall (23) (Fig. 2f, 3c, 4a-5e; and Para. [0102]-[0103], [0106]).  Inserting the second end portion (40) of the first component (30) into the socket (29), thereby engaging the plurality of axially-spaced ridges (44) with the smooth inner wall (23) of the socket (29) in a sliding press fit arrangement; and adjusting a relative axial position of the first component (30) and the second component (20), wherein the sliding press fit arrangement retains the first and second components (30,20) in the relative axial position without the use of discrete positive engagement features (Fig. 1e, 2f, 3c, 4a-8).  
In regards to claim 27, Weiner discloses wherein the second end portion (40) of the first component (30) comprises a first flat operable to engage a corresponding second flat of a driver (151) (Fig. 1e, 1g).
In regards to claim 29, Weiner discloses prior to driving the first end portion (31) of the first component (30) into the first bone (50), attaching the driver (151) to the second end portion (40) by engaging the first flat with the second flat to enable transmission of torque between the driver (151) and the first component (30); and wherein driving the first end portion (31) of the first component (30) into the first bone (50) comprises rotating the first component by rotating the driver (Fig. 1e,1g, 6a-7e).
In regards to claim 30, Weiner discloses wherein the socket (29) has a polygonal geometry (Para. [0106]).
In regards to claim 31, Weiner discloses prior to driving the second component (20) into the second bone (50), attaching a driver (122)  to the second component (20) by inserting a portion (see Fig. 2f) of the driver (122) into the socket (29) to enable transmission of torque between the driver (122) and the second component (20); and wherein driving the second component (20) into the second bone (50) comprises rotating the second component by rotating the driver (Fig. 2f, 4a-5e).
In regards to claim 32, Weiner discloses wherein the first end portion (31) and the second end portion (42) of the first component (30) extend along a single longitudinal axis (1e and 3c).
In regards to claim 33, Weiner discloses wherein the first bone (50) is a first bone of a digit of a human hand or foot, and wherein the second bone (50) is a second bone of the digit of the human hand or foot (Para. [0102]-[0103]).

In regards to claim 34, Weiner discloses a method. Weiner discloses driving a first component (30) into a first bone (50), wherein the driving of the first component (30) comprises rotating the first component (30) by rotating a first driver (151) engaged with a head of the first component (30) in a first torque transmitting engagement ; and removing the first driver (151) from engagement with the head of the first component (30) (The method shown in Fig. 6a-7e can be used for the other embodiments of the components.) (Fig. 1e, 3c, and 6a-7e; and Para. [0102]-[0103], [0107]).  Driving a second component (20) into a second bone (50), wherein the driving of the second component (20) comprises rotating the second component (20) by rotating a second driver (122) engaged with a polygonal socket (29) of the second component in a second torque transmitting engagement; and removing the second driver (122) from engagement with the socket (29) (Weiner recites wherein the socket can have a hexagonal or octagonal shape and therefore the driver would have a matching shape.) (Fig. 2f, 3c, 4a-5e; and Para. [0102]-[0103], [0106]).  Inserting the head (40) into the socket (29) such that a continuously-adjustable, press-fit, axially-sliding arrangement is formed between the first and second components (30,20); and adjusting a relative axial position of the first component (30) and the second component (20), and wherein the continuously-adjustable, press-fit, axially-sliding arrangement maintains a selected relative axial position of the first and second components (20,30) (Fig. 1e, 2f, 3c, 4a-8).  
In regards to claim 35, Weiner discloses attaching the first driver (151) to the head (40) of the first component (30), and wherein attaching the first driver (151) to the head (40) of the first component (30) comprises inserting the head (40) into the first driver (151) such that a first flat of the head (40) engages a second flat of the first driver (151) (Fig. 1e,1g, 6a-7e).
In regards to claim 37, Weiner discloses attaching the second driver (122) to the second component (20), wherein attaching the second driver (1220 to the second component (20) comprises inserting a polygonal end of the second driver (122) into the polygonal socket (29) of the second component (Fig. 2f, 4a-5e, Para. [0106]).
In regards to claim 39, Weiner discloses wherein the continuously-adjustable, press-fit, axially-sliding arrangement maintains the selected relative axial position of the first and second components (30,20) without the use of discrete positive engagement features (Fig. 1e, 2f, 3c).
In regards to claim 40, Weiner discloses wherein the adjusting the relative axial position of the first and second components (30,20) comprises adjusting the relative axial position of the first and second components (30,20) through a continuous range of relative axial positions, and wherein the continuously-adjustable, press-fit, axially-sliding arrangement is configured to maintain each relative axial position throughout the continuous range of relative axial positions (Fig. 1e, 2f, 3c, Para. [0102]-[0103]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ek in view of Sucec et al (US Patent 7951198b2).
Ek discloses a method of joining two bones comprising an implant having a first component with a projection and a second component with a socket having an inner wall that is smooth. In regards to claim 23, Ek discloses wherein the second portion (416) of the first component (412,416) has a flexible region (469) and where it is severable from the first and second components (412,414) (Fig. 12c-12d, Para. [0037]).  However, Ek is silent as to one of the components having a polymer section.
Sucec discloses a fusion implant for joining first and second bones of the digits of a human hand or foot (bone connector with pivotable joint, Fig. 9-11). Specifically in regards to claim 23, Sucec discloses an implant (180) comprising a first component (184) having an intermediate portion (192) comprising a plastic material; and a second component (186) having a polygonal socket (190,208) (Sucec recites wherein the components can be made from a polymer material and wherein the polymer can form the body of an anchor element, and the anchor elements of a connector may be formed of the same material(s) or different materials so that the connectors can be formed from any suitable biocompatible or bioresorbable material as needed by the procedure.) (Fig. 9-11; and Col. 7 lines 54 to Col. 8 line 12; Col. 7 lines 54-65; Col. 11 line 57 to Col. 12 line 13, and Col. 12 line 54-67). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the center of the interconnect (416) of Ek to be a plastic material as taught in Sucec in order to have a connector that is made from a biocompatible or bioresorbable materials as needed depending upon the directed use of the implant (Col. 7 line 54-56).

Claims 24 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner in view of Jacofsky et al (US Patent Pub. 20090248089A1).
Weiner discloses a method of joining two bones comprising an implant having a first component with a projection and a second component with a socket having an inner wall that is smooth.  However, Weiner is silent as to one of the components having a projections that do not allow for rotation of the component. Jacofsky in regards to claims 24 and 38 discloses a first component (50) and a second component (40), wherein the second component (40) includes at least one outwardly projecting anti-rotation member (76 on 75 around 40), the method further comprising: engaging the at least one anti-rotation member (76) with the bone surrounding the components (40,50)in a torque transmitting relationship to resist rotation of the bone surrounding the other of the first and second components (50,40) relative to the anti-rotation member (76) (Fig. 12-16; and Para. [0042]-[0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second component of Weiner to to have a projection as taught in Jacofsky in order to distribute forces and loads across the surface of a bone( Para. [0045]).

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner in view of Bramlet (US Patent 5827285).
Weiner discloses a method of joining two bones comprising an implant having a first component with a projection and a second component with a socket having an inner wall that is smooth.  However, Weiner is silent as to placing graft material in a space between the two components. Bramlet in regards to claim 25 discloses a first component (520) and a second component (520), wherein adjusting the axial position of the first and second components comprising the first and second components to leave a space between the first and second bones (LB and SB), and placing bone graft material the space between the two bones (Fig. 79-83; and Col. 25 line 7-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to method of Weiner by adding bone graft material between the components and the bones as taught in Bramlet in order to allow for reattachment of ligaments to bone fragments ( Col. 4 lines 61-64).

Claim 28 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner.
Weiner discloses a method of joining two bones comprising an implant having a first component with a projection and a second component with a socket having an inner wall that is smooth. However, Weiner is silent as to the second end portion of the first component having a D-shaped cross section.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second end portion/head (40) of the first component (30) of Weiner to have a d-shaped cross section since the court has held that the configuration of the claimed shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the is significant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775